Citation Nr: 1507980	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on December 22, 2010 at Sparrow Hospital (SH).

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from May 15, 2011 to May 16, 2011 at SH.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by SH on December 22, 2010, and from May 15, 2011 to May 16, 2011 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from May 15, 2011 to May 16, 2011 at SH is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 22, 2010, the Veteran was admitted to the SH (a public hospital) emergency department pursuant to complaints of cramping and abdominal pain, which was not previously authorized by VA.

2.  At the time of the private medical treatment at SH, the Veteran was not service connected for any disability; emergency medical services (treatment) rendered at SH on December 22, 2010 was for a nonservice-connected disorder.

3.  The medical care the Veteran received on December 22, 2010 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

4.  For the medical care the Veteran received on December 22, 2010, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not have been reasonable.

5.  At the time of treatment at SH, the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment.

6.  The Veteran is financially liable to the provider of the treatment (SH) for the treatment rendered on December 22, 2010.

7.  The Veteran had no other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment.

8.  The Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment.

9.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the unauthorized medical expenses incurred on December 22, 2010 at SH have been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on December 22, 2010.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at SH.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at SH on December 22, 2010, although the Veteran complained of abdominal pain and cramping, he was not service connected for any disability.  In a May 2012 rating decision, the RO granted service connection for Crohn's disease, effective February 14, 2012, the date of claim.  As such, emergency medical services (treatment) rendered at SH on December 22, 2010 were for a nonservice-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

For clarity, the Board will separately address each of the above-listed criteria to ascertain if the medical treatment the Veteran received on December 22, 2010 qualifies for reimbursement.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by SH on December 22, 2010.  First, the Veteran was seen in the emergency department of SH; thus, it is clear that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  

In the emergency room of SH on December 22, 2010, the Veteran presented with abdominal pain with cramping.  He reported having similar symptoms previously, which were chronic.  After a comprehensive physical examination, to include an electrocardiogram (EKG), the treating medical health professional noted that the examination revealed abnormal vital signs and that the diagnosis appeared to be more serious.  The clinical impressions of the Veteran's condition were acute abdominal pain, partial small bowel obstruction, abnormal EKG (which revealed tachycardia), and rule out acute myocardial infarction with a history of Crohn's disease.  The private treatment record also noted that the Veteran was transferred to a specialty care facility for monitoring, hydration, medical therapy, and pain control.  Indeed, a review of the Veteran's VA treatment records (located in Virtual VA) reveal that the Veteran was hospitalized at the Ann Arbor VAMC from December 22, 2010 to December 26, 2010.

The Board has considered, under the totality of circumstances present at the time the Veteran received treatment on December 22, 2010 at SH, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  After a review of the evidence, lay and medical, the Board finds that, in this case, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As described above, the nature and severity of the Veteran's symptoms are indicative of an emergent condition from the perception of the lay person (the Veteran) experiencing them.  While the Veteran was discharged from SH the same day he received the emergency treatment on December 22, 2010, the Veteran's report that he was experiencing consistent abdominal pain and cramping for the previous few days coupled with the fact that the Veteran was subsequently transferred to, and hospitalized at, a VA facility for four days, support the Veteran's belief that he was experiencing an emergency medical condition, which comports with what a prudent layperson would reasonably describe as being emergent.

While the diagnoses ultimately rendered were not for emergency conditions and the Veteran was discharged the same day, the Board finds that, from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  Indeed, on December 22, 2010 (and multiple days prior to December 22, 2010), the Veteran was experiencing abdominal pain and cramping with a history of Crohn's disease.  The fact that the treatment provided by SH was rendered within one day does not diminish the distress felt by the Veteran to treat the underlying Crohn's disease that resulted in acute abdominal pain, partial small bowel obstruction, and an abnormal EKG, which were significant enough to require transfer to the Ann Arbor VAMC and hospitalization for four days.

With respect to the issue of whether VA facilities were feasibly available, in light of the inaccessibility of a VA facility (Battle Creek Medical Center with appropriate emergency services) for over 55 miles from the Veteran's residence in contrast to the 9 miles to SH, is probative evidence that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  

VA treatment reports of record indicate that the Veteran was being treated by a VA physician, including within the 24-month period prior to December 22, 2010 (when the Veteran was admitted at SH).  As such, the Veteran was enrolled in the VA health care system at the time of the December 22, 2010 treatment.

The evidence of record includes documents demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization on December 22, 2010.  The evidence of record does not demonstrate that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.  There is no indication from the record that the medical emergency experienced by the Veteran was caused by a work-related injury or any other party.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted, a nonservice-connected disability associated and aggravated by a service-connected disability, any service-connected disability that has been determined to result in total disability that is permanent in nature, or any illness, injury, or dental condition of a Veteran who is a participant of a vocational rehabilitation program.  See 38 U.S.C.A. § 1728(a).  As discussed above, while the Veteran's complaint of abdominal pain and cramping are associated with the Crohn's disease (see VA treatment records), Crohn's disease was not service connected until February 14, 2012.  In short, at the time of treatment at SH, the Veteran was not service connected for any disability.  Nor is there any indication that he participated in a vocational rehabilitation program.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by SH on December 22, 2010, under the amended version of 38 U.S.C.A. § 1725, have been met.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization on December 22, 2010 at SH is granted.


REMAND

The Veteran is also claiming payment or reimbursement of medical expenses incurred in connection with medical treatment at SH from May 15, 2011 to May 16, 2011.  It appears that no treatment reports or progress notes from SH for emergency medical treatment from May 15, 2011 to May 16, 2011 have been associated with the claims file, to include the Veteran's electronic file.  Indeed, it is unclear from the record whether the Veteran received emergency medical treatment on May 15, 2011, May 16, 2011, or from May 15, 2011 to May 16, 2011.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment at SH from May 15, 2011 to May 16, 2011, and those records should be requested.

Accordingly, the issue of payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from May 15, 2011 to May 16, 2011 at SH is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 
21-4142, Authorization and Consent to Release Information, for Sparrow Hospital where he received emergency medical treatment from May 15, 2011 to May 16, 2011.

2. Contact Sparrow Hospital and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility from May 15, 2011 to May 16, 2011, to include emergency room treatment reports and progress notes for the duration of the Veteran's medical treatment.

3. After completion of the above and any additional development deemed necessary, the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment from May 15, 2011 to May 16, 2011 at SH should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


